Citation Nr: 1228222	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  08-04 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected synovitis and chondromalacia patella of the left knee (hereinafter, "left knee disability").

2.  Entitlement to a rating in excess of 10 percent for service-connected synovitis and chondromalacia patella of the right knee (hereinafter, "right knee disability").


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to March 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in October 2006 and June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified before the undersigned Acting Veterans Law Judge in a hearing at the RO in June 2010.  A transcript of the hearing is of record.

The Board remanded the claims to the Originating Agency in November 2010 for additional development.  The file has now been returned to the Board for further appellate review.

In June 2012, the Board issued a decision that granted 20 percent ratings for the service-connected left and right knee disabilities on appeal.  However, in the Decision below, the Board vacates that decision, and dismisses the remaining appeal.


FINDINGS OF FACT

1.  In June 2012, the Board issued a decision that granted increased ratings of 20 percent each for the service-connected left and right knee disabilities on appeal. 

2.  The Board was notified in June 2012 that the Veteran died in May 2012.

3.  Because the Veteran died during the course of the appeal, the decision in June 2012 was not in accord with due process, and the Board does not have jurisdiction to adjudicate the merits of the underlying claims.


CONCLUSIONS OF LAW

1.  The criteria are met for vacating the Board's decision of June 1, 2012, regarding the issues of entitlement to ratings in excess of 10 percent for service-connected left and right knee disabilities.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011); 38 C.F.R. § 20.904 (2011).

2.  Because of the death of the Veteran, the Board does not have jurisdiction to adjudicate the claims on appeal.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011); 38 C.F.R. § 20.1302 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VACATURE AND DISMISSAL

On June 1, 2012, the Board issued a decision that granted an increased rating of 20 percent each for the Veteran's service-connected left and right knee disabilities on appeal.  This represented a partial grant of the benefits sought on appeal.

Although the Veteran died on May [redacted], 2012, the Board was not aware of his death until June 18, 2012, two weeks after issuance of the decision cited above.

As a matter of law, veterans' claims do not survive their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown , 10 Vet. App. 30, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

Because of the death of the Veteran in May 2012, the Board lacked jurisdiction in June 2012 to adjudicate the issues on appeal.  Accordingly, the June 1, 2012 decision Order is hereby VACATED.

Similarly, the Board must dismiss the underlying claims for lack of jurisdiction.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching the determinations above, the Board intimates no opinion as to the merits of the claims on appeal or any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011).


ORDER

The Board's June 1, 2012 decision, regarding ratings in excess of 10 percent for service-connected left and right knee disabilities, is vacated.

The appeal is dismissed.



____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


